Citation Nr: 1243203	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-45 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of compression chamber sickness (also claimed as the Bends and nitrogen narcosis).

2.  Entitlement to service connection for residuals of shrapnel wounds to the trunk.

3.  Entitlement to service connection for bilateral rotator cuff injuries.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to exposure to herbicides.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his friend, T.W.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In August 2007, the RO denied service connection for bends (decompression chamber), residuals of shrapnel wounds to the trunk of the body, and bilateral shoulder rotator cuff injury.  The RO denied service connection for peripheral neuropathy of the bilateral upper and lower extremities in June 2008.  In September 2011, the Veteran and his friend, T.W., testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The issues of entitlement to service connection for diabetes, secondary to herbicide exposure, and hypertension, secondary to the Veteran's service-connected PTSD have been raised by the record via a medical opinion provided in February 2008 in which the examiner found that the Veteran had diabetes mellitus (and he has been presumptively exposed to herbicides) and also related the hypertension to the PTSD.  The RO sent the Veteran a letter in conjunction with the June 2008 rating decision, which noted on the third page, that if he wanted to file a claim for hypertension, he should do so.  However, it is not clear that the Veteran has actually seen this.  As these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bends (decompression chamber sickness), residuals of shrapnel wounds to the trunk, and bilateral rotator cuff injuries are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and most probative medical evidence of record links the Veteran's peripheral neuropathy of the bilateral upper and lower extremities to his presumed exposure to herbicides in Vietnam. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, peripheral neuropathy of the bilateral upper extremities is attributable to the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 

2.  Resolving reasonable doubt in favor of the Veteran, peripheral neuropathy of the bilateral lower extremities is attributable to the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for peripheral neuropathy of the bilateral upper and lower extremities and remands the other claims on appeal.  Aside from the issues addressed in the remand section below, this award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders, including, most notably, acute and subacute peripheral neuropathy, provided that they are diagnosed within the pertinent presumptive period, which for acute and subacute peripheral neuropathy is to a degree of 10 percent within one year of exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996). 

Nevertheless, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Turning now to the facts of this case, the Veteran has asserted that service connection is warranted because in addition to being exposed to Agent Orange in Vietnam in 1969, he believes the peripheral neuropathy of the bilateral upper and lower extremities is related to his exposure to chemicals/nerve agents during his attendance of the 4th EOD Basic Course at the U.S. Army Chemical Center at Fort McClellan, Alabama in 1968.  See Board Hearing Transcript, pp. 3-5, 9.  He also testified at the Board hearing that he first noticed symptoms of his hands shaking with numbness and his feet burning in 1998 and that he was first diagnosed with peripheral neuropathy in 2004 or 2005.  See id. at 6-8.

The Veteran's service treatment records (STRs) do not contain any complaints, treatment, or findings related to peripheral neuropathy or any symptoms related thereto.  The Veteran is competent to report the symptoms he experienced during service, as these are burning and numbness symptoms are capable of being personally observed, but he indicated at the Board hearing that he recalled first experiencing the loss of sensation and burning sensation in his feet in 1998, which is 27 years after the Veteran's separation from service.  See Layno v. Brown, 6 Vet. App. 465, 469-70. 

The Veteran's service personnel records show that the Veteran was a Special Forces Explosive Ordnance Disposal (EOD) Officer in charge of EOD assets in Vietnam from June to December 1969.  A May 2008 statement from Dr. J. A. H. also notes that he was a doctor who treated the Veteran while he was in the U.S. Navy and that the Veteran became a patient of his after the Veteran returned from six weeks in Da Nang.  The service treatment records confirm that Dr. J. A. H. treated the Veteran.  In addition, a lay statement submitted by J. J. in November 2009 notes that he was a 50-Caliber Machine Gunner on the only river boat out of Da Nang, Vietnam that had a forward gun tub.  J. J. recalled being on a rescue mission in July to August 1969 on the river bank west of Da Nang, Vietnam firing both machine guns during the rescue of the Seal-EOD Team that was ambushed.  J. J. remembered rescuing the Veteran because of the M-79 he was carrying.  

The Veteran's DD Form-214 shows that he completed U.S. Army Chemical School in June 1968 and Explosive Ordnance Disposal School from June to December 1968 at Fort McClellan, Alabama.  He also earned the Vietnam Service Medal, Republic of Vietnam Campaign Medal, and the National Defense Service Medal.  While the Veteran's service in the U.S. Navy aboard the USS Haleakala (AE25) would not, in and of itself, indicate that the Veteran set foot on land in Vietnam, it appears that in this case the Veteran's duties did, in fact, bring him inland to Vietnam, based on the personnel records and competent lay evidence submitted.  See 38 C.F.R. § 3.307(a)(6)(iii) ("'Service in the Republic of Vietnam'" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.").  Although the Veteran has provided varying dates, an April 2007 JSRRC Memorandum For The Record confirms that two referenced Vietnam soldiers were killed and the cause of death was "ground casualty, other explosive device."  Additionally, as previously noted, the service treatment records confirm that Dr. J. A. H. treated the Veteran during service, lending credibility to and supporting the Veteran's assertions. Additionally, service connection for PTSD was granted based on the Veteran's military specialty as an EOD Officer in charge of EOD assets in Vietnam.  See June 2008 Rating Decision.  As such, the Veteran is presumed to have been exposed to herbicides during his service in Vietnam.  Id. 

Review of the record also reveals that the Veteran has been diagnosed with peripheral neuropathy of the bilateral upper and lower extremities.  See May 2006 VA and February 2008 VA examination reports.  The Veteran reported in May 2006 that he had neuropathy of the hands and feet with hypoesthesia to small objects and to temperature, and at times, either burning, tingling, stabbing, electrical, throbbing, or aching pains.  This started about five years ago in the hands mostly.  The May 2006 VA examination report shows that the diagnostic assessment was peripheral neuropathy of the hands and feet consistent with Agent Orange exposure, although there were no findings consistent with Agent Orange exposure noted on examination. 

On examination in February 2008, however, the Veteran was diagnosed as having severe peripheral neuropathy.  The Veteran noted on the examination in February 2008 that for the past two to three years he had noticed fairly rapidly, increasing problems with balance, and with numbness and burning in his feet.  He also noticed numbness and burning of his hands and had problems pickup things up particularly if they were small and not something he could grip intensely.  The examiner in February 2008 noted that the type of neuropathy and the lack of other risk factors for neuropathy strongly suggested that the Veteran was suffering from elevated insulin levels, causing abnormal low density lipoproteins, which were damaging the microvasculature of his distal extremities and therefore leading to significant peripheral neuropathy.  This had been going on for some time and had involved both lower and upper extremities.  The examiner thus concluded that the Veteran's etiology of the peripheral neuropathy was, as yet undetermined, but was likely a herald to the diagnosis of diabetes mellitus.  

In addressing the merits of this claim, at the outset, the Board notes that the Veteran has not been diagnosed with a disability for which presumptive service connection may be granted based upon herbicide exposure.  See 38 C.F.R. § 3.309(e).  While the Veteran has been diagnosed with severe peripheral neuropathy, it is not shown to be acute or subacute peripheral neuropathy and it was not diagnosed within one year of his presumed exposure to an herbicide agent in accordance with 38 C.F.R. § 3.307(a)(6)(iii).  Nevertheless, the Board still must determine whether there is evidence of record which supports a finding that the Veteran's peripheral neuropathy of the upper and lower extremities is directly related to his military service, to include any reported exposure to herbicides therein.  See Combee, supra. 

In evaluating the two medical opinions, it is notable that the February 2008 examiner indicated that the Veteran did not have any other risk factors for neuropathy other than elevated insulin levels, and thus found that the Veteran's peripheral neuropathy was likely related to his diabetes mellitus.  The examiner's assessment is not entirely accurate, as the examiner did not acknowledge the Veteran's presumed exposure to herbicides in service as a possible risk factor for developing peripheral neuropathy.  Thus, it does not appear that the examiner was aware of all of the relevant facts when making the medical determination.  A medical opinion based on an inaccurate factual premise has no probative value.   Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993).  Also, as briefly mentioned in the referral section in the introduction, if, indeed, the Veteran does have diabetes mellitus this should be presumptively granted service connection under the provisions of 38 C.F.R. §§ 3.307, 3.309, which would in turn, allow service connection to be granted for peripheral neuropathy on a secondary basis, per the February 2008 medical opinion.  Nonetheless, the May 2006 VA examiner determined that the Veteran had peripheral neuropathy of the hands and feet consistent with Agent Orange exposure.  While the examiner went on to find that there was no evidence of Agent Orange exposure on examination, the examiner seemed to contradict herself.  Moreover, if there was any doubt of a diagnosis of peripheral neuropathy on examination in May 2006, the February 2008 examination report confirms that the Veteran has severe peripheral neuropathy.  Even though the May 2006 examiner did not indicate a review of the claims file, she apparently took the Veteran's reported history of Agent Orange exposure to be credible, which the Board also takes to be credible, and relied on the Veteran's reported history in coming to the medical conclusion.  An examiner's reliance on a claimant's recitation of his medical history is not an inaccurate factual premise if that recitation is an accurate portrayal of the patient's medical history.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Additionally, as set forth above, the Board finds that the Veteran's appellate assertions are supported by other objective and lay evidence of record as well.

Thus, in assessing the two medical opinions of record, the Board assigns higher probative value to the opinion provided in May 2006, as it is fully informed of the pertinent factual premises (i.e., medical history) of the case, and fully articulated.  As far as analysis provided, the examiner appeared to base her opinion on physical examination of the Veteran and his reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There also is no probative medical evidence to rebut the finding of peripheral neuropathy consistent with Agent Orange exposure.  

Finally the Board notes that even though the VA examiner in May 2006 was a nurse, and the examiner in February 2008 is a doctor, there is no indication that the May 2006 examiner was not qualified to provide the opinion she did.  An examiner does not have to be a doctor or have particular expertise.  VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed.Cir.2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the veteran).

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because the Veteran is presumed to have been exposed to herbicides during his service in Vietnam and the evidentiary record also contains competent, credible, and probative medical evidence which establishes that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is likely related to his exposure to Agent Orange during service, the Board concludes that the evidence supports the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, secondary to herbicides exposure is granted.


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to exposure to herbicides, is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to exposure to herbicides, is granted.


REMAND

The Veteran seeks service connection for bends from being in a decompression chamber in Hawaii.  He recalled at the Board hearing that there were six of them on a training dive about 100 feet down.  Going up another person named, Martin, passed out on the surface.  They took him to the decompression chamber and then went back to the surface and he passed out again.  Then the people in charge of the dive alerted Pearl Harbor; they were told they had a bends incident and they spent the rest of the day in the decompression chamber.  See Board Hearing Transcript, p. 11.  He recalled that afterward, the individual, Martin, suffered permanent brain damage and that the event took place between January and July 1969.  He relates allergies and irritability after service to the decompression chamber sickness he experienced.  See id. at 12-13. 

The Veteran's service treatment records are negative for any findings of decompression sickness.  However, his personnel records show that in May 1968 he earned a certificate from the U.S. Naval School that qualified him as a U.S. Navy (EOD) Scuba Diver.  Thus, the testimony provided by the Veteran is consistent with the circumstances of his service, and the Board does not doubt the credibility or competence of the Veteran in reporting his recollections of the bends incident, in this regard.  The Veteran has never been afforded a VA examination to determine if he has any residuals of the bends incident in service.  This should be remedied on remand.  

The Veteran also seeks service connection for residuals of shrapnel wounds to the trunk of his body.  The Veteran testified at the Board hearing that they operated with the SEALS team in Vietnam and that they were ambushed one day after being helicoptered in to destroy an arms cache that the SEALS team had found the day before.  He recalled that the Vietcong surrounded them on all sides and that he took some shrapnel in his body on the trunk and on his lip.  He stated that the shrapnel on his lip was later removed at the VA hospital but that on examination the doctor never asked him to remove his shirt and did not see the shrapnel wounds on his arms.  See id. at 14-15.  He also stated that he had never been in a car accident or suffered any other kind of event after service that would have caused the scarring.  Id. at 16.

The Veteran also described another event that happened when a mine they were trying to disarm exploded and killed two other individuals.  A February 2008 VA PTSD examination report shows he reported that the shrapnel including the shrapnel in his lower lip, came from trying to take a German fuse and put it in a box.  He noted that individuals named, McFaden and Melady were killed because of the defusing and that he had scars on his forearms from the shrapnel.  The Veteran also related the other incident when they were supposed to blow up one of the ordnance caches and they had to be rescued off the river bank with the Vietcong chasing them.  

The service department confirmed that in January 1969, Explosive Ordnance Disposal personnel placed a mine that had been retrieved on an isolated stretch of beach and began disarming the mine.  Fifteen minutes later the mine exploded killing four U.S. Navy personnel and wounding several others.  It was confirmed that the names of the individuals who died were R. R. Melady and B. McFaden, who died from injuries sustained while attempting to disarm a large enemy mine at the waters edge, which exploded.

The Veteran also submitted a May 2008 statement from Dr. J. A. H. who noted that he gave the Veteran his exit physical from the military and recommended a disability status due to the mental and physical damage caused by the severe trauma he experienced in Vietnam and aboard ship.  Given the Veteran's concern about how his disability status might affect his future desire to become a Federal Postal Inspector, the Veteran declined disability status.

Given the Veteran's consistent reporting of the event in service and the confirmation from the service department, as well as personnel records confirming his duties in the U.S. Navy as being consistent with the reported incident, the Board accepts the Veteran's statements regarding the injuries in service as competent and credible.  Post-service records show that in October 2009 a foreign body was removed from the Veteran's lower lip.  A medical examination should be provided to determine whether the Veteran  has any residuals of shrapnel wounds from his combat service in Vietnam.

Finally, the Veteran seeks service connection for bilateral rotator cuff injuries.  He contends that he injured his shoulders in service from excessive repetitive training.  He specifically recalled one training exercise that required them to jump from stairs that were six feet high and that he used his hands numerous times to break his fall and tore the rotator cuff on both shoulders.  See id. at 16-17.  He estimated that he did about 100 of these jumps.  He noticed pain right away and continued to experience pain in his shoulders since then.  Id. at 18-19.  

Post-service records show a finding of possible bursitis in the shoulders with limitation of motion and history of rotator cuff tear in February 2006.  A February 2008 VA examination report also shows the Veteran reported having had a very severe problem with bilateral rotator cuff trauma that began while he was in the Navy and in Jump School.  He had not been able to throw things and had never been able to play tennis since that time.  At present his shoulders were now largely frozen, as he was unable to elevate or raise his arms to the level of his shoulders.  The diagnosis was severe bilateral rotator cuff disease.

Given the Veteran's competent and credible reports of injuries to the shoulders in service and the post-service diagnosis of a bilateral shoulder disability, a medical opinion should be provided to determine whether the Veteran has a bilateral shoulder disability related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any recent treatment he has received for his bends residuals, residuals of shrapnel wounds, or rotator cuff injuries; and thereafter make arrangements to obtain any relevant records identified by the Veteran.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Thereafter, schedule the Veteran for the appropriate VA examination for decompression chamber sickness, bends.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  

Following examination of the Veteran, the examiner should provide a comprehensive assessment of the presence of any residuals of decompression sickness.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present impairment had its clinical onset during active service or is related to any in-service disease, event, or injury (including the time spent in the decompression chamber in 1969).

The examiner should accept for purposes of the opinion that the Veteran's reports of having to spend many hours in a decompression chamber in Hawaii in 1969 as credible.  The Veteran relates allergies and irritability after service to the decompression chamber sickness he experienced.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for a VA dermatology examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  

Following examination of the Veteran, the examiner should provide a comprehensive assessment of the presence of any scarring on the Veteran's body, including the trunk of his body, his arms, and his lower lip.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any scarring present on the Veteran's body had its clinical onset during active service or is related to any in-service disease, event, or injury (including shrapnel wounds the Veteran reported as taking place during his combat service in Vietnam, both when a mine exploded in January 1969 and he was involved in an ambush from Vietcong). 

The examiner should accept for purposes of the opinion that the Veteran's reports of combat in Vietnam and shrapnel injuries are credible.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  

Following examination of the Veteran, the examiner should provide a comprehensive assessment of the presence of any current bilateral shoulder disability, including bilateral rotator cuff injuries, bursitis, etc. 

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral shoulder disability had its clinical onset during active service or is related to any in-service disease, event, or injury (including the repetitive training exercises reported by the Veteran which required him to jump approximately 100 times from a six foot landing and break his fall with his arms). 

The examiner should accept for purposes of the opinion that the Veteran's reports of repeatedly injuring his shoulders as a result of the jumps in service are credible. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

6.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


